DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because the specification uses the term BLUETOOTH, which is a trade name or a mark used in commerce, at page 6. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 24, the phrase beginning with "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0018428 A1 to Dias.  Dias discloses a self-monitoring compression system configured to determine compressive force applied on a human or animal body or limb in at least one sensory zone of a compression support, the self-monitoring compression system being configured to carry out a method, the method comprising: 
obtaining pressure data in a first sensory zone of the compression support having a first conductive pathway and first sensor therein (“yarn deformations may be due to stretching, bending, twisting and compressing.” [0081]; Figs. 2, 5a-8); 
measuring impedance resistance across the first conductive pathway (“deformation of the knitted structure results in a variation of an electrical property of the transduction zone.” Abstract; para [0029]; Figs. 2, 5a-8); 
receiving and optionally storing resistance data via a microprocessor and thereafter converting resistance data to pressure data (microprocessor needed to receive and transmit data; “Data can be transmitted remotely by, eg, telemetry and so the subject does not necessarily have to be in the environs of a medical institution.” [0031]); 
comparing the pressure data to prescribed data to determine change in compressive force applied by the support, or comparing the pressure data over a pre-determined period of time to determine a statistically relevant change in pressure data indicative of a change in the compressive force (para [0027]; claim 26); and 
communicating qualitative and/or quantitative information in relation to the compressive force to a receiver (“Data can be transmitted remotely by, eg, telemetry and so the subject does not necessarily have to be in the environs of a medical institution.” [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dias in view of US 2013/0192071 A1 to Esposito (cited by Applicant).
	As to claim 1 , Dias teaches a support configured to apply and self- determine compressive force (s) on a human or animal body or limb, the support comprising: 
a deformable substrate having a first conductive pathway (“deformation of the knitted structure results in a variation of an electrical property of the transduction zone.” Abstract); 
at least one sensor located in a first sensory zone of the support for measuring impedance resistance across the first conductive pathway (para [0029]; Figs. 2, 5a-8); 
at least one pathway termination point for the sensor (ends of electrically conductive fibers [0099]); and 
wherein the […] converts the resistance data to pressure data, via an algorithm, which is indicative of a first compressive force applied by the support in the first sensory zone (algorithm described at [0099]-[0107], [0110]).
	Dias does not explicitly teach a detachable microprocessor operably connected with the pathway termination point for receiving resistance data from the sensor, and the detachable microprocessor converting resistance. Esposito teaches a detachable microprocessor operably connected with the pathway termination point for receiving data from the sensor and performing processing (para [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the detachable microprocessor of Esposito with the pathway termination point of Dias to physically mount to an external computing or display device to download data and perform the calculations disclosed by Dias.

As to claim 2, Dias and Esposito make obvious the support of claim 1. Dias further teaches wherein the sensor is a linear extension sensor provided along the first conductive pathway (“yarn deformations may be due to stretching, bending, twisting and compressing.” [0081], [0085]-[0086]).

As to claim 3, Dias and Esposito make obvious the support of claim 1. Dias further teaches wherein the support further comprises a conductive pin at the termination point (para [0085]).

As to claim 4, Dias and Esposito make obvious the support of claim 1. Dias further teaches wherein a conductive node is provided at each end of the first conductive pathway (para [0085]).

As to claim 5, Dias and Esposito make obvious the support of claim 4. Dias further teaches the nodes function to activate and power the sensor, optionally where activation of the nodes is wireless (para [0085]).

As to claim 6, Dias and Esposito make obvious the support of claim 1. Dias further teaches wherein the sensor is a linear extension sensor integrally formed within the support (para [0197]; “yarn deformations may be due to stretching, bending, twisting and compressing.” [0081], [0085]-[0086]).

As to claim 7, Dias and Esposito make obvious the support of claim 1. Dias further teaches wherein the support comprises a plurality of linear extension sensors (“yarn deformations may be due to stretching, bending, twisting and compressing.” [0081], [0085]-[0086]).

As to claim 8, Dias and Esposito make obvious the support of claim 7. Dias further teaches wherein the substrate comprises a conductive pathway corresponding to each linear extension sensor (para [0085]).

As to claim 10, Dias and Esposito make obvious the support of claim 8. Dias further teaches the support comprises a second independent sensor located in a second sensory zone and impedance resistance is measured across a second conductive pathway such that the detachable microprocessor converts that resistance data to pressure data which is indicative of a second compressive force applied in the second sensory zone (“deformation of the knitted structure results in a variation of an electrical property of the transduction zone.” Abstract; para [0029]; Figs. 2, 5a-8).  Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 11, Dias and Esposito make obvious the support of claim 8. Dias further teaches wherein the support comprises a third sensory zone, wherein a third independent sensor is located in the third sensory zone and impedance resistance is measured across a third conductive pathway such that the detachable microprocessor converts that resistance data to pressure data which is indicative of a third compressive force applied in the third sensory zone (“deformation of the knitted structure results in a variation of an electrical property of the transduction zone.” Abstract; para [0029]; Figs. 2, 5a-8).  Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 12, Dias and Esposito make obvious the support of claim 1. Dias further teaches each conductive pathway and corresponding sensor is provided by a linear electronic transducer with two termination points (ends of electrically conductive fibers [0099]).

As to claim 13, Dias and Esposito make obvious the support of claim 12. Dias further teaches the linear electronic transducer comprises a knitted or woven electro-conductive yarn (“yarn deformations may be due to stretching, bending, twisting and compressing.” [0081], [0202]).

As to claim 14, Dias and Esposito make obvious the support of claim 1. Dias further teaches the support further comprises an indicator to communicate compressive force (s) to the user (“and means for monitoring such variations to provide an indication of deformations of the knitted structure.” Claim 1).

As to claim 15, Dias and Esposito make obvious the support of claim 1. Esposito further teaches wherein the microprocessor comprises a communication module configured to transmit or receive data remotely (para [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the microprocessor of Esposito with the pathway termination point of Dias to communicate data to an external computer before or after removal.

As to claim 17, Dias and Esposito make obvious the support of claim 1. Dias further teaches the support is an elasticated wrap, bandage, surround, stocking or sleeve (para [0136], [0140]).

As to claim 18, Dias and Esposito make obvious the support of claim 1. Esposito further teaches wherein the support further comprises at least one surface having an adhesive property to provide temporary self-adhesion (para [0014], [0058], [0068]).

As to claim 20, Dias and Esposito make obvious the support of claim 1. Dias further teaches wherein the support further comprises temperature and/or chemical sensors (para [0195]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dias and Esposito as applied to claim 8 above, and further in view of US 5,060,527 A to Burgess.  Dias and Esposito do not explicitly teach the substrate has two conductive pathways arranged perpendicular to one another; and the support comprises two independently operable sensors located in the first sensory zone for measuring impedance resistance independently across each of the respective perpendicular conductive pathways in the first sensory zone.  Burgess teaches the substrate has two conductive pathways arranged perpendicular to one another; and the support comprises two independently operable sensors located in the first sensory zone for measuring impedance resistance independently across each of the respective perpendicular conductive pathways in the first sensory zone (col 8, ln 1-6 & fig. 3; col 8, ln 55 to col 9, ln 10 & Figs. 6, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the perpendicular pathways of Burgess with the support of Dias and Esposito to provide a conductive path to as many conductive fibers/yarn as possible. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dias and Esposito as applied to claim 1 above, and further in view of US 2016/0183854 A1 to Lee.  Dias and Esposito do not teach wherein the microprocessor has a protective seal for sterilisation.  Lee teaches electronics having a protective seal for sterilisation (para [0084], [0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the microprocessor of Esposito so that the interior is inaccessible to the external environment for sterilization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791